Execution Version


AMENDMENT TO AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
This AMENDMENT TO AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT (this
“Amendment”) is made and entered into as of June 20, 2019, by and among Par
Hawaii Refining, LLC f/k/a Hawaii Independent Energy, LLC (the “Company”), Par
Petroleum, LLC (the “Guarantor”) and J. Aron & Company LLC (“Aron”) (each
referred to individually as a “Party” and collectively, the “Parties”).
RECITALS
A.    The Company owns and operates a crude oil refinery and related assets
located in Kapolei, Hawaii (the “Refinery”) for the processing and refining of
crude oil and other feedstocks and the recovery therefrom of refined products.
B.    The Parties have entered into an Amended and Restated Supply and Offtake
Agreement, dated as of December 21, 2017 (as from time to time amended,
modified, supplemented, extended, renewed and/or restated, the “S&O Agreement”),
pursuant and subject to which Aron has agreed to supply crude oil to the Company
to be processed at the Refinery and purchase refined products from the Company
produced at the Refinery.
C.    The Parties have agreed to amend the S&O Agreement pursuant to the terms
set forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendment

Section 2.1    Amendment to S&O Agreement. Upon the effectiveness of this
Amendment:
(a)    Section 1.1 of the S&O Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
“HECO Entities” means, collectively, (i) Hawaiian Electric Co., Inc., (ii) Maui
Electric Company, Ltd. and (iii) Hawaii Electric Light Company, Inc.
“HECO Parent” means Hawaiian Electric Industries, Inc.
(b)    Section 1.1 of the S&O Agreement is hereby amended by amending and
restated each of the following existing definitions:
“Included Utility” means Kauai Island Utility Cooperative.
(c)    Clause (w)(I) of the definition of “Eligible Receivables” in Section 1.1
of the S&O Agreement is hereby amended and restated in its entirety to read as
follows:
(I)    the aggregate amount of such Accounts owing by a single account debtor
does not constitute more than twenty-five percent (25%) of the sum of all
Eligible Receivables (but the portion of the Accounts not in excess of such
percentage shall be deemed Eligible Receivables); provided that with respect to
the HECO Entities, (x) at all times HECO Parent maintains an Investment Grade
Rating, the aggregate amount of such Accounts owing by the HECO Entities does
not constitute more than forty percent (40%) of the sum of all Eligible
Receivables and (y) at all times HECO Parent does not maintain an Investment
Grade Rating, the aggregate amount of such Accounts owing by the HECO Entities
does not constitute more than twenty-five (25%) of the sum of all Eligible
Receivables.
(d)    Section 11.8 of the S&O Agreement is hereby amended by deleting the
proviso immediately following subsection (c) thereof.
(e)    The Schedules attached to the S&O Agreement are hereby amended by
replacing the Schedule D attached to the S&O Agreement with the Schedule D
attached hereto.
Section 2.2    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, and each reference in any other
Transaction Document to “the S&O Agreement” and the words “thereof,” “thereto,”
“therein,” “thereunder” or words of like import, in each case, shall mean and be
a reference to the S&O Agreement as heretofore amended and as amended by this
Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4
Reaffirmation

All of the terms and provisions of the S&O Agreement shall, as amended and
modified hereby, remain in full force and effect. Each of the Company and the
Guarantor hereby agrees that the amendments and modifications herein contained
shall in no manner affect (other than expressly provided herein) or impair the
Obligations or the Liens securing the payment and performance thereof. Each of
the Company and the Guarantor hereby ratifies and confirms all of its respective
obligations and liabilities under the Transaction Documents to which it is a
party, as expressly modified herein, and the Guarantor ratifies and confirms
that such obligations and liabilities extend to and continue in effect with
respect to, and continue to guarantee the Obligations of the Company under the
Transaction Documents, as expressly modified herein.
SECTION 5
Miscellaneous

Section 5.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future. For all purposes
of the S&O Agreement and the other Transaction Documents, this Amendment shall
constitute a “Transaction Document.”
Section 5.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 5.3    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 5.4    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 5.5    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 5.6    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 5.7    Interpretation. This Amendment is the result of negotiations
between the Parties and has been reviewed by counsel to each of the Parties, and
is the product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be executed
by its duly authorized representative as of the date first above written.




J. ARON & COMPANY LLC


By:    /s/ Harsha V. Rajamani        
Name:    Harsha V. Rajamani            
Title:    Managing Director            


PAR HAWAII REFINING, LLC


By:    /s/ James Matthew Vaughn        
Name:    James Matthew Vaughn        
Title:    Vice President and Secretary        


PAR PETROLEUM, LLC


By:    /s/ James Matthew Vaughn        
Name:    James Matthew Vaughn        
Title:    Vice President and Secretary        






 